
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 219
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Terry submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing and commending the leadership
		  and thousands of volunteers involved with Bugles Across America for their
		  commitment and sacrifice to ensure veterans are laid to rest with the honor and
		  ceremony they earned through selfless service to the people of the United
		  States in the Armed Forces.
	
	
		Whereas the National Defense Authorization Act of 2000
			 (Public Law 106–65) directed the Department of Defense to provide every
			 veteran, upon request, a funeral honors detail consisting of at least two
			 uniformed ser­vice­mem­bers, a flag ceremony, and the playing of Taps;
		Whereas the Department of Veterans Affairs estimates that
			 veterans of World War II are dying at a rate of more than 1,000 per day, and
			 the Department of Defense has estimated it can provide live bugle players for
			 only 20 percent of funeral requests;
		Whereas retired United States Marine Tom Day felt that
			 playing a recorded version of Taps on a CD player or other audio system failed
			 to provide veterans with the full dignity and respect of a live bugle player at
			 their funeral or memorial service;
		Whereas retired United States Marine Tom Day founded
			 Bugles Across America in November 2000 with the goal of providing Taps played
			 live by a volunteer bugler at the funeral or memorial service of every veteran
			 nationwide;
		Whereas Bugles Across America has recruited 6,200
			 volunteer horn, trumpet, and bugle players from high schools, colleges,
			 drum-and-bugle corps, and honor guards in all 50 States, and the number of
			 volunteers continues to increase as more citizens become aware of Bugles Across
			 America;
		Whereas Bugles Across America provides live renditions of
			 Taps for more than 2,200 military funerals each month, providing a valuable
			 service to veterans and their families;
		Whereas an estimated 80 percent or more of the funerals
			 for casualties in ongoing military operations in Iraq and Afghanistan had a
			 volunteer horn player from Bugles Across America;
		Whereas Bugles Across America welcomes volunteer bugle,
			 horn, and trumpet players of any age, sex, race, or creed who can “play the 24
			 notes of Taps with an ease and style that will do honor to both the veterans,
			 their families, and the burial detail performing the funeral or memorial
			 service”;
		Whereas Bugles Across America supports volunteer bugle,
			 horn, and trumpet players by restoring and repairing many secondhand
			 instruments to be played for veterans with dignity and respect; and
		Whereas the playing of Taps is a hallmark of a military
			 funeral, befitting the honor and dignity veterans have earned through their
			 selfless sacrifices for the Nation: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes and commends the leadership and
			 thousands of volunteers involved with Bugles Across America for their
			 commitment and sacrifice to ensure veterans are laid to rest with the honor and
			 ceremony they earned through selfless service to the people of the United
			 States in the Armed Forces;
			(2)urges every
			 veterans service organization, State and local government, funeral home, and
			 veterans service office to inform veterans and their families of the valuable
			 services offered by Bugles Across America; and
			(3)directs that the
			 Secretary of Veterans Affairs inform the respective veterans service
			 organizations and state and county local governments of the availability of
			 Bugles Across America for the funerals of veterans.
			
